         Case 4:20-cv-01204-JM Document 11 Filed 12/22/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JESSICA HUTCHESON                                                        PLAINTIFF

V.                        CASE NO. 4:20-CV-1204-JM-BD

DOES                                                                  DEFENDANTS

                                    JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 22nd day of December, 2020.


                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
